Citation Nr: 1201013	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-33 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to February 1966 and from June 1968 to August 1969.  

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a June 2007 rating decision at the RO in Indianapolis, Indiana.  By that rating action, the RO reopened a previously denied claim of entitlement to TDIU, and denied the denied the de novo claim on the merits.  The Veteran appealed the RO's June 2007 rating action to the Board.  

In March 2009, the Veteran testified before a Decision Review Office (DRO) at the Indianapolis, Indiana RO.  A copy of the hearing transcript is of record. 

The Board points out that a claim for TDIU is not subject to the requirement of submitting new and material evidence to reopen the claim following a prior, final denial.  Rather, like any increased rating claim, a claim for TDIU may be filed at any time and is considered based on the current evidence of record.  Because the RO "reopened" the claim for TDIU and considered it on its merits, the Board finds that the appellant has suffered no prejudice due to the RO's requirement of new and material evidence to reopen the claim.

The claim of entitlement to TDIU is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if additional action is required on his part.


REMAND

Service connection is currently in effect for type II diabetes mellitus, evaluated as 20 percent disabling; left lower extremity peripheral neuropathy, evaluated as 10 percent disabling prior to July 21, 2008 and 20 percent disabling from July 21, 2008; right lower extremity peripheral neuropathy, evaluated as 10 percent disabling prior to July 21, 2008 and 20 percent disabling from July 21, 2008; neuropathy of the left hand and thumb, evaluated as 10 percent disabling; neuropathy of the right hand and thumb, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and hearing loss, evaluated as noncompensable prior to March 12, 2009 and 10 percent disabling from March 12, 2009.  The combined rating is 60 percent prior to July 21, 2008 and 70 percent from July 21, 2008.

With respect to the Veteran's claim of entitlement to TDIU, the Board has determined that further development is warranted; specifically, to afford the Veteran a VA examination with an opinion that addresses the impact of his service-connected disabilities on his employability.

The current record is unclear as to the impact, if any, that the Veteran's service-connected disabilities have on his employability.  In October 2005, VA examined the Veteran to determine this exact matter.  At the close of that examination, the VA examiner diagnosed the Veteran with diabetes mellitus and a history of peripheral neuropathy and several non-service connected orthopedic and cardiovascular disorders.  (See October 2005 VA General Medical examination report).  The VA examiner opined that the Veteran's orthopedic conditions would contribute to his unsuitability for physically demanding employment.  However, the VA examiner found that no condition would preclude the Veteran from traveling to and from a place of employment, from regular attendance at a place of employment or from performing duties commensurate with sedentary or light physical exertion types of employment.  The effects of tinnitus and hearing loss were not considered.  A separate peripheral nerve examination considered the impact of service-connected peripheral neuropathy.(See October 2005 General Medical examination report).  

The accuracy of the October 2005 VA examiner's conclusion that no condition would prevent the Veteran from traveling to and from a place of employment or regular attendance at a place of employment is called into question in view of  Social Security Administration (SSA) records and a November 2008 VA neurological examination report reflecting that the Veteran was found to be disabled and unable to work as a truck driver because of a right shoulder disorder.  In addition, since October 2005, the Veteran's service-connected peripheral neuropathy of the right and left lower extremities have been found to have increased in severity as evidenced by the RO's assignment of 20 percent disability ratings to these disabilities in a November 2008 rating action.  Finally, an April 2009 VA audiological examiner stated that the Veteran's service-connected hearing loss and tinnitus had a "severe" impact on his occupational functioning.  No single VA examination has considered the impact of all service-connected disabilities on the Veteran's ability to obtain and maintain substantially gainful employment.

In light of the conflicting evidence as to the impact, if any, that the Veteran's service-connected disabilities have on his employability, the Board finds that he should be afforded a VA examination that specifically addresses this matter.  See Friscia v. Brown, 7 Vet. App. 294 (1995) (holding that VA has a duty to supplement the record by obtaining an examination that includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work).  Accordingly, the Board finds that the RO should conduct additional development and then readjudicate his TDIU claim.   

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1  Updated treatment records, VA and non-VA, should be obtained and added to the claims file.

2.  Following completion of the above, schedule the Veteran for a VA examination to determine the combined or total effect that the following service-connected disabilities:  diabetes mellitus (evaluated as 20 percent disabling); peripheral neuropathy of the left lower extremity secondary to diabetes mellitus (evaluated as 20 percent disabling); peripheral neuropathy of the right lower extremity secondary to diabetes mellitus (evaluated as 20 percent disabling); neuropathy of the left hand and thumb secondary to diabetes mellitus (evaluated as 10 percent disabling); neuropathy of the right hand and thumb secondary to diabetes mellitus (evaluated as 10 percent disabling); tinnitus (evaluated as 10 percent disabling); and bilateral hearing loss (10 percent disabling) have on his ability to obtain and maintain employment. 

The examiner is requested to review all pertinent records associated with the claims file.  The examiner must comment on the combined effect of the above-cited service-connected disabilities on the Veteran's ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, these service-connected disabilities are of such severity to result in an inability to obtain and to maintain employment.  

In formulating the requested opinion the examiner is requested to comment on the October 2005 VA examination report containing the examiner's conclusion that no condition would preclude the Veteran from traveling to and from a place of employment, from regular attendance at a place of employment or from performing duties commensurate with sedentary or light physical exertion types of employment.  (See October 2005 General Medical examination report).

A clear rationale for all opinions and a discussion of the facts and medical principles involved should be provided in a typewritten report. 

3.  The Veteran must be given adequate notice of the date and place of the requested examination. A copy of all notifications, including the address where the notice was sent, must be associated with the claims file.  The Veteran is to be advised that failure to report for the scheduled VA examination without good cause shown may result in a denial of his claim in accordance with 38 C.F.R. § 3.655 (2011). 

4.  Readjudicate the claim of entitlement to TDIU.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

